PER CURIAM.
The state has appealed from an order dismissing its case against Vernice Perry pursuant to Rule 3.190(c)(4), Florida Rules of Criminal Procedure. Perry, who jointly occupied a motel room with a codefendant, was charged with actual or constructive possession of eleven pieces of rock cocaine. The state’s traverse to the (c)(4) motion raises factual issues concerning Perry’s knowledge of the presence of the cocaine, an element of constructive possession. See State v. Duran, 550 So.2d 45 (Fla. 3d DCA 1989). When the facts are considered in the light most favorable to the state, they do not clearly demonstrate that Perry has not committed the crime.
Accordingly, the order of dismissal is reversed and this case is remanded for further proceedings. See State v. Bruner, 526 So.2d 1076 (Fla. 5th DCA 1988).
FRANK, C.J., and SCHOONOVER and BLUE, JJ., concur.